The Supreme Court correctly granted the defendants’ motion for summary judgment. The plaintiff assumed the risks inherent in playing on the football field where he allegedly sustained his injuries, including those risks associated with the construction of the field and any open and obvious conditions on it (see, Maddox v City of New York, 66 NY2d 270, 277; Walner v City of New York, 243 AD2d 629; Reynolds v Jefferson Val. Racquet Club, 238 AD2d 493; Touti v City of New York, 233 AD2d 496; McKey v City of New York, 234 AD2d 114; Russini v Incorporated Vil. of Mineola, 184 AD2d 561).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.